MEMORANDUM **
William T. Fischer appeals the sentence imposed after his guilty plea conviction to possession of a firearm by an unlawful user and addict of controlled substance, in violation of 18 U.S.C. § 922(g)(3). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). If appellant does not want to pursue resentencing, appellant should promptly notify the district court judge on remand. See id. at 1084, 409 F.3d 1073.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.